Exhibit 10.1

 

Loan Agreement

 

(Used for Short-term, Medium-term, and Long-term Loan)

 

This Loan Agreement (the “Agreement”) is made and entered into by SemiLEDs
Optoelectronics Co. Ltd., represented by Chairman Trung Doan (hereinafter the
“Borrower”) and the guarantor who shall act as a joint and several guarantor for
the Borrower (hereinafter the “Guarantor”, and the Guarantor and the Borrower
hereinafter collectively the “Obligors”) for application of the loan facility
from E. Sun Bank (hereinafter the “Bank”). In addition to comply with the Credit
Facility Agreement, the Joint Guarantee Agreement and other agreements entered
into with the Bank, The Obligors agree to comply with the terms and condition as
follows:

 

1.               The Borrower may apply loan to the Bank in accordance with the
Agreement during the term from October 28, 2010 to October 28, 2011 (the
“Term”). The loan line is set at NTD 87,500,000. The first take-down shall be
made on or prior to February 28, 2011; otherwise the Agreement shall promptly
expire.

 

2.               The take-down and the lending period should be made in
accordance with (2) of the follows:

 

(1)          If the one time take-down is made during the Term set forth in
Article 1 of the Agreement, the Borrower may not make another take-down. The
lending period is totally        years and        months calculated from   /date
to   /date.

 

(2)          The Borrower may make multiple take-downs during the Term set forth
in Article 1 of the Agreement. However, the lending period of each take-down may
not exceed fifteen (15) years. When the line of the take-down is used, it may
not be revolved after each take-down has been paid off. The Borrower should
provide the take-down application indicating the intended sum of the loan, and
the loan will be released accordingly upon the Bank’s agreement. The lending
period shall be indicated on the take-down application.

 

(3)          When the revolving take-down is made, the maximum lending period of
each revolving take-down may not exceed         . The Borrower should provide
the take-down application indicating the intended sum of the loan, and the loan
will be released accordingly upon the Bank’s agreement. The lending period shall
be indicated on the take-down application.

 

3.               The Borrower agrees that the loan is deemed received when the
Bank released each loan fund into the bank account that the Borrower opens with
the Bank, or the drawdown made by the Bank upon the instruction of the Borrower.

 

4.               The interests of the loan accrued shall be calculated in
accordance with (4) below:

 

(1)          From the date of the loan, the interests accrued shall be
calculated based on the markup base annual interest rate at        %, (the
current annual interest rate is        %). This markup interest rate shall be
adjusted in accordance with the Bank’s adjustment to its base annual interest
rate.

 

--------------------------------------------------------------------------------


 

(2)          From the date of the loan, the interests accrued shall be
calculated based on the fixed deposit interest rate marking up annual interest
rate of        %, (the current annual interest rate is        ). This markup
interest rate shall be adjusted in accordance with the Bank’s adjustment to its
fixed deposit interest rate.

 

(3)          From the date of the loan, the interests accrued shall be
calculated based on the fixed annual interest rate of        %.

 

(4)          From the date of the loan, the interests accrued shall be
calculated based on the annual interest rate indicated in the take-down
application.

 

(5)          (blank)

 

5.               The illustration of pricing of the base interest rate and the
fixed interest rate index

 

I. Base Interest Rate

 

(1) Pricing Basis: interest rate = last three financial arithmetic mean of the
overnight call rate + a certain percentage, “the financial industry last three
months the arithmetic average of the overnight rate,” being based on the
financial sector of the arithmetic mean of the overnight rate announced by the
“Inter-bank Call Center”,  “a certain percentage of” being set by reference to
capital costs, operating costs, and interest rate risks and other factors of the
Bank, which the Bank may review and adjust as the market changes.

 

(2) Rate sampling: based on the financial sector of the arithmetic mean of the
overnight rate announced by the “Inter-bank Call Center’ for the three full
months before the date of adjustment (rounded to take to the second decimal).

 

(3) Adjustment Frequency and Method:

 

o (a) base interest rate regularly adjusted once every three months, adjustment
date being annual 3 / 23, 6 / 23, 9 / 23, 12/23 (as adjusted on a holiday, a
next business day serving as an adjustment date).

 

Adjustment Frequency Compiled Table

 

Adjustment time

 

3/23

 

6/23

 

9/23

 

12/23

Available period

 

3/23-6/22

 

6/23-9/22

 

9/23-12/22

 

12/23-3/22

Sampling Date

 

12/1-2/29

 

3/1-5/31

 

6/1-8/31

 

9/1-11/30

 

o (b) base interest rate regularly adjusted once each month; the adjustment date
is 23th every month (as adjusted on a holiday, a next business day serving as an
adjustment date).

 

(4) In case of occurring significant force majeure factor (for example sampling
organization having merged, being eliminated, or being unable to provide
financial

 

--------------------------------------------------------------------------------


 

sector overnight call rate etc.), the Bank shall change the pricing basis of the
base interest rate.

 

II Fixed Deposit Interest Rate Index

 

(1) Pricing Basis: fixed deposit interest rate index is set in accordance with
the average base of “one-year fixed-rate regular savings deposits” of the sample
reference banks among the Bank of Taiwan, Zhanghua Bank, Hua Nan Bank, First
Commercial Bank,  Taiwan Cooperative Bank, Land Bank, Mega International
Commercial Bank, Cathay United Bank, Taiwan Small and Medium-sized Enterprise
Bank and Chinese Trust Commercial Bank and other well-known reference samples
selected banks ( which shall be based on the Bank website announcement when
appropriating the fund).

 

(2) Adjustment Frequency and Method:

 

o (a) fixed deposit rate index adjusted once every three months, adjustment date
for each of the 2 / 21, 5 / 21, 8 / 21 and 11/21 (as adjusted on a holiday, a
next business day serving as an adjustment date), sampling date for the
adjustment from the 11th date to 17th date of the same month for average
interest rate as a basis, the time being based on the announcement made by the
Central Bank on that day. Index is subject to the second decimal point, rounding
the third decimal point.

 

Adjustment Frequency Compiled Table

 

Adjustment time

 

2/21

 

5/21

 

8/21

 

11/21

Available period

 

2/21-5/20

 

5/21-8/20

 

8/21-11/20

 

11/21-2/20

Date collected

 

2/11-2/17

 

5/11-5/17

 

8/11-8/17

 

11/11-11/17

 

x (b) fixed deposit rate index adjusted once every month, adjustment date for
each of the twentieth date (as adjusted on a holiday, a next business day
serving as an adjustment date), sampling date for adjustment from the twenty
first date of a month to the twentieth date of a next month for average interest
rate as a basis, the time being based on the announcement made by the Central
Bank on that day.  Index is subject to the second decimal point, rounding the
third decimal point.

 

(3) If there is one of the following circumstances, the Obligors agree that the
Bank may change the full set of sample reference banks of the fixed deposit rate
index, and replace them with other domestic banks.

 

(a)  When the sample reference banks have merged, are merged, eliminated,
closure, bankruptcy, reorganization or has one of the circumstances of having
been ordered to suspend business, being regulatory, and being taken over,
according to Article 62 of the Banking Act.

 

(b)  One of the sample reference banks stops a sale of one-year periodic deposit
products with fixed rate.

 

--------------------------------------------------------------------------------


 

III Announcement: the adjusted base rate and fixed deposit rate index will be
published on the board of “ deposit/loan rate table “ of various business units
of the Bank and the Bank website (www.esunbank.com.tw).

 

6.               Payment of the principal and interests should be made to the
Bank in accordance with (3) of the follows:

 

(1)          Interests monthly paid, principal paid when due.

 

(2)          Interests monthly paid, principal paid by     monthly or
    quarterly.

 

(3)          Principal and interests are monthly paid in compliance with the
annuity method; when floating interest rate is applied, the Borrower agrees that
the interests accrued be adjusted according to the floating interest rate.

 

(4)          During the grace period from the date of the loan to             
/date, only the monthly payment of the interests accrued should be paid.  After
the grace period expires, the principal and interests shall be paid monthly in
compliance with the annuity method. When floating interest rate is applied, the
Borrower agrees that the interests accrued be adjusted according to the floating
interest rate.

 

(5)          (blank)

 

7.               When the Borrower defaults on paying off the principal, the
Borrower shall pay the delay interest according to Article 4; When the Borrower
defaults on paying off the principal or its interest within six months , the
delay interest is ten percent, beyond six months, the penalty being twenty
percent. The Obligors shall be jointly and severally responsible for the
necessary expenses arising from respective claim of enforcement under the
Agreement by the Bank.

 

8.               The Borrower hereby authorizes the Bank to automatically
transfer the deposit from the account number 1126-940-001286 of the demand
deposit as opened by the Borrower in the Bank to set off the loan and its
related expenses (including principal, interest, liquidated damages, fees,
insurance premiums, the enforcement of the claims and attorneys fees etc.), by
using automated equipment or by the Bank from any of the persons entitled to
sign deposit withdrawal certificate, without the bank book, withdrawal slip or
check of the Borrower, which shall be processed in accordance with the
regulations of the Bank, and before all the debts are paid off, the Borrower
shall not settle the said deposit account and the Agreement shall serve as a
proof of the authorization.

 

9.               The Guarantor shall be jointly and severally liable for the
principal, interest, delay interest, penalty, damages and other subordinate
claims which the Borrower is liable under the Agreement. The Guarantor shall not
withdraw from its obligation as a guarantor. Failure to sign on the take-down
application by the Guarantor may not be used as an excuse to refuse to perform
as a guarantor.

 

10.         The performance place of this Agreement is located in Hscinchu bench
of the Bank. Both parties agree that Taiwan Taipei District Court or Hsinchu
District Court be the forum should the suit involves the Agreement is initiated.

 

--------------------------------------------------------------------------------


 

To: E. Sun Bank

 

The Obligors hereby agree and sign the Agreement and declare their thorough
understanding of the contents of the Agreement after reviewing for reasonable
time.

 

The Borrower: SemiLEDs Optoelectronics Co., Ltd.

 

(Original Stamp):

 

Responsible Person: Trung Doan

 

Address: 3-4F, No. 11 Ke Jung Rd., Chu-Nan Site, Hsinchu Science Park, Chu-Nan
350, Miao-Li County, Taiwan, R.O.C.

 

 

Guarantor:

 

 

 

Address:

(Original Stamp):

 

 

 

 

Guarantor:

 

 

 

Address:

(Original Stamp):

 

 

 

 

Guarantor:

 

 

 

Address:

(Original Stamp):

 

 

 

 

Guarantor:

 

 

 

Address:

(Original Stamp):

 

 

 

 

Guarantor:

 

 

 

Address:

(Original Stamp):

 

 

 

 

Date : November 10, 2010

 

 

--------------------------------------------------------------------------------


 

Credit Facility No.: 001455

 

Stamp:

 

 

Handled by:

 

 

Cross Reference:

 

 

 

--------------------------------------------------------------------------------


 

Promissory Note

 

Pay to the order of E.Sun Bank or its designator                 without
conditions

 

1. The interest is paid monthly from the date of the promissory note, calculated
byo base rateo monthly base ratex ARM per month adding 0.55% annual interest
rate (the markup interest rate being no less than 1.65%) on oa fixed basisx a
variable basis. If the interest rate is paid on a variable basis, the
above-mentioned interest rate shall be adjusted in accordance witho base rateo
monthly base ratex fixed deposit rate for one month. Where the Borrower defaults
on paying off interest or principal within six months, the delay interest is ten
percent, beyond six months, the penalty being twenty percent.

 

2. This promissory note is exempted from making a refusal certificate, and is
exempted from the obligation of notice under Article 89 of Negotiable Instrument
Act.

 

3. Place of payment: No 34, Minzu Road, Xinzhu City

 

Issuer: SemiLEDs Optoelectronics Co., Ltd.

 

Representative : Trung Doan

 

Address: 3-4F, No. 11 Ke Jung Rd., Chu-Nan Site, Hsinchu Science Park, Chu-Nan
350, Miao Li County, Taiwan, R.O.C.

 

Issuer:

 

Address:

 

Issuer:

 

Address:

 

Issuer:

 

Address:

 

--------------------------------------------------------------------------------


 

Power of Attorney

 

The Borrowers jointly issue and deliver the Bank a promissory note in the amount
of NTD 87,500,000, as collateral of its debts, as deemed necessary in accordance
with a fact, authorize the Bank or an agent, an employee of the Bank to fill in
the due date, the rate, the payment of place, and other items to effectively
enforce the right of a promissory note, the Borrower may not withdraw or limit
this authorization without a written consent of the Bank.

 

To: E Sun Bank

 

Borrower: SemiLEDs Optoelectronics Co., Ltd.

 

Address: 3-4F, No. 11 Ke Jung Rd., Chu-Nan Site, Hsinchu Science Park, Chu-Nan
350, Miao Li County, Taiwan, R.O.C.

 

Representative: Trung Doan

 

Borrower:

 

Borrower:

 

Borrower:

 

--------------------------------------------------------------------------------


 

Addendum to the Loan Agreement

 

The Obligors (the Borrower and the Guarantor) hereinafter apply a loan of
NT$87,500,000 from the Bank dated November 10, 2010 and entered in to the x
Loan; o Bill; o Take-down application agreement with the Bank. The Bank agrees
to addend, amend modify the terms of the Agreement according to (3) of the
follows:

 

(1)   The original term of the loan, from             /date has been amended to
from           /date to           /date.

 

(2)   The original interest rate which is based on o base interest rate, or o
fixed deposit interest rate marking up    % of annual interest rate calculated
by floating interest rate of the Bank, is now amended and is based ono base
interest rate, or o fixed deposit interest rate marking up    % of annual
interest rate calculated by floating interest rate of the Bank. Currently the
annual interest rate is      %, and the remainder shall be complied with the
original terms of the Agreement.

 

(3) Other amendment: For the first year, the interests accrued are calculated by
the fixed deposit interest rate for one month and the markup annual interest
rate of 0.40% calculated by floating interest rate of the Bank.  For the second
year, the interests accrued are calculated by the fixed deposit interest rate
for one month and the markup annual interest rate of 0.45% calculated by
floating interest rate of the Bank.  Starting from the third year, the interests
accrued are calculated by the fixed deposit interest rate for one month and the
markup annual interest rate of 0.55% calculated by floating interest rate of the
Bank.

 

Except the forgoing amendments, the remainder of the Agreement shall remain in
effect.

 

To: E. Sun Bank

 

The Borrower: SemiLEDs Optoelectronics Co., Ltd.

(Original Stamp):

 

Responsible Person: Trung Doan

 

Address: 3-4F, No. 11 Ke Jung Rd., Chu-Nan Site, Hsinchu Science Park, Chu-Nan
350, Miao-Li County, Taiwan, R.O.C.

 

Guarantor:

 

(Original Stamp):

 

Address:

 

 

Guarantor:

 

(Original Stamp):

 

Address:

 

 

Guarantor:

 

(Original Stamp):

 

--------------------------------------------------------------------------------


 

Address:

 

 

Guarantor:

 

(Original Stamp):

 

Address:

 

Date: November 30. 2010

 

Credit Facility No.: 001455

 

Stamp:                                         Handled by:
                                        Cross Reference:

 

--------------------------------------------------------------------------------

 